UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7947



RODNEY P. ONCALE, II,

                                           Petitioner - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-02-842-3)


Submitted:   May 28, 2004                  Decided:   June 17, 2004


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney P. Oncale, II, Appellant Pro Se. Jennifer Ransom Franklin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Rodney P. Oncale, II, a state prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).          An appeal may not be taken from the

final order in a § 2254 proceeding unless a circuit justice or

judge   issues     a   certificate       of     appealability.            28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)    (2000).      A     prisoner    satisfies    this    standard        by

demonstrating that reasonable jurists would find both that his

constitutional      claims     are    debatable     or     wrong    and    that      any

dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell. 537 U.S. 322, 338

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Oncale has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions      are     adequately    presented         in   the

materials     before   the    court     and     argument    would    not       aid   the

decisional process.



                                                                           DISMISSED


                                       - 2 -